— Order and judgment unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Special Term improperly granted summary *1077judgment dismissing the cause of action in negligence and the cross claim by the Joint Venture against Black & Veatch, an engineering firm hired by the city to perform services relating to improvements to the city’s sewer system (see Cwick v City of Rochester, [appeal No. 1], 107 AD2d 1072). Black & Veatch’s resident engineer was conducting on-site observations of the work and was present when the accident forming the basis of this lawsuit occurred. An examination of the record reveals triable issues of fact with respect to the cause of action asserted against Black & Veatch in ordinary negligence (the principles of which have been accepted as part of the general maritime law; see, generally, Cooper Stevedoring Co. v Fritz Kopke, Inc., 417 US 106; Pope & Talbot v Hawn, 346 US 406). Based on contracts, documents and oral examinations, it appears that Black & Veatch may have had some degree of responsibility for supervision of the work, for examination of materials and equipment, and for giving instructions to the contractor with respect to certain matters including equipment and methods used, safety procedures and underwater operations. Thus, we disagree with Special Term that under no view of the facts could Black & Veatch owe a duty to decedent to see that he was not exposed to a dangerous situation. We affirm the dismissal of the other causes of action against Black & Veatch. The third cause of action asserting a claim in strict products liability has been withdrawn. For reasons stated in a related appeal (see Cwick v City of Rochester [appeal No. 1], supra), the fourth cause of action is without merit. The cross claim against Black & Veatch for apportionment of liability asserted by the Joint Venture was improperly dismissed and is reinstated (see, generally, Cooper Stevedoring Co. v Fritz Kopke, Inc., supra, a maritime law case applying the principle of contribution between joint tort-feasors; see, also, United States v Reliable Transfer Co., 421 US 397). (Appeal from order and judgment of Supreme Court, Monroe County, John J. Conway, J. — dismiss causes of action.) Present — Dillon, P. J., Hancock, Jr., Callahan, Denman and Green, JJ.